DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Yalei Sun (Reg. 57765) per email communication on 05/13/2022 following a telephone interview on 05/10/2022.
The application has been amended as follows (on top of the latest amendments submitted by the Applicant on 04/25/2022):

Claim Amendments:

(Currently Amended) A method for indicating beam failure recovery BFR, comprising:
when a condition for triggering BFR is met, sending, by a terminal device, a media access control MAC control element CE, the MAC CE indicating a beam index corresponding to a beam used for sending a feedback message by a network device; and
receiving, by the terminal device, the feedback message, the feedback message being sent by a network device based on the beam corresponding to the beam index indicated by the MAC CE,
	wherein the method further comprises determining, by the terminal device, whether the BFR is successful based on the feedback message, further including:
	determining, by the terminal device, that the BFR is successful when downlink scheduling information sent by the network device is received, wherein the downlink scheduling information is sent by the network device based on a physical downlink control channel PDCCH scrambled by a cell-radio network temporary identity C-RNTI, and
	wherein before sending, by the terminal device, the MAC CE, the method further comprises:
determining, by the terminal device, a downlink beam that meets a threshold condition; and 
taking the downlink beam that meets the threshold condition as the beam corresponding to the beam index indicated by the MAC CE, wherein the beam index is indicated by a single side band SSB index 
6. (Currently Amended) A method for indicating beam failure recovery BFR, comprising:
sending, by a network device a  single side band SSB index
receiving, by the network device, a media access control MAC control element CE sent by the terminal device; and 
sending, by the network device, a feedback message to the terminal device based on a beam corresponding to a beam index indicated by the MAC CE;
wherein the feedback message is used for determining whether the BFR is successful by the terminal device,
	wherein the method further comprises sending, by the network, downlink scheduling information based on a physical downlink control channel PDCCH scrambled by a cell-radio network temporary identity C-RNTI, and the downlink scheduling information is used by the terminal device for determining that the BFR is successful when the downlink scheduling information is received, and
wherein the SSB index 
	7. (Currently Amended) A terminal device, comprising: a processor, a transceiver, and a memory for storing a computer program that is capable of running on the processor, wherein:
the transceiver is configured to send a media access control MAC control element CE when a condition for triggering beam failure recovery BFR is met, the MAC CE indicating a beam index corresponding to a beam used for sending a feedback message by a network device, and
the transceiver is further configured to receive the feedback message, the feedback message being sent by the network device based on the beam corresponding to the beam index indicated by the MAC CE,
	wherein the processor is configured to:
	determine whether the BFR is successful based on the feedback message,
	determine that the BFR is successful when downlink scheduling information sent by the network device is received, wherein the downlink scheduling information is sent by the network device based on a physical downlink control channel PDCCH scrambled by a cell-radio network temporary identity C-RNTI, and
	determine, before sending the MAC CE, a downlink beam that meets a threshold condition, and take the downlink beam that meets the threshold condition as the beam corresponding to the beam index indicated by the MAC CE, wherein the beam index is indicated by a  single side band SSB index


Reasons for Allowance
Claims 1, 3, 5-7, 9 and 11-14 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claimed invention contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
A method for indicating beam failure recovery BFR, comprising:
when a condition for triggering BFR is met, sending, by a terminal device, a media access control MAC control element CE, the MAC CE indicating a beam index corresponding to a beam used for sending a feedback message by a network device; and
receiving, by the terminal device, the feedback message, the feedback message being sent by a network device based on the beam corresponding to the beam index indicated by the MAC CE,
	wherein the method further comprises determining, by the terminal device, whether the BFR is successful based on the feedback message, further including:
	determining, by the terminal device, that the BFR is successful when downlink scheduling information sent by the network device is received, wherein the downlink scheduling information is sent by the network device based on a physical downlink control channel PDCCH scrambled by a cell-radio network temporary identity C-RNTI, and
	wherein before sending, by the terminal device, the MAC CE, the method further comprises:
determining, by the terminal device, a downlink beam that meets a threshold condition; and 
taking the downlink beam that meets the threshold condition as the beam corresponding to the beam index indicated by the MAC CE, wherein the beam index is indicated by a single side band SSB index.

Regarding claims 6 and 7, the claims contain similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 3, 5, 9 and 11-14, these claims depend from one of claims 1, 6 and 7, and thus are allowed for the same reason stated above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 9:00a~6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached at 571-272-3123.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411